UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                       Airman First Class TONY T. POWERS JR.
                                United States Air Force

                                            ACM S32189

                                          09 October 2014

         Sentence adjudged 4 October 2013 by SPCM convened at Travis Air Force
         Base, California. Military Judge: Todd E. McDowell (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months and
         15 days, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Michael A. Schrama.

         Appellate Counsel for the United States: Major Daniel J. Breen and Mr.
         Gerald R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court